Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 1 of 9 Page ID #:1



 1 Seth M. Lehrman (178303)
     seth@epllc.com
 2 EDWARDS POTTINGER LLC
     425 North Andrews Avenue, Suite 2
 3 Fort Lauderdale, FL 33301
     Telephone: 954-524-2820
 4 Facsimile: 954-524-2822

 5 Attorney for Plaintiff
     Keivan Sarraf, DDS, Inc.,
 6 d/b/a Kairos Dental Lab

 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9                                   WESTERN DIVISION
10 KEIVAN SARRAF, DDS, INC., d/b/a          )
11   KAIROS DENTAL LAB, individually )
                                            )
     and on behalf of all others similarly  )
12   situated,                              )       CLASS ACTION
13                                          )       JUNK-FAX COMPLAINT
                                Plaintiff,  )
14                                          )
            v.                              )       JURY TRIAL DEMANDED
15                                          )
     RAYMOND J. MAGNO d/b/a                 )
16   ECOBEAR and d/b/a ECOBEAR              )
     BIOHAZARD CLEANING
     COMPANY and EMILY KIL d/b/a            )
17                                          )
     ECOBEAR and ECOBEAR
     BIOHAZARD CLEANING                     )
18                                          )
     COMPANY,
19
                                            )
                                Defendants. )
20                                          )

21                     CLASS ACTION JUNK-FAX COMPLAINT
22
           Plaintiff Keivan Sarraf, DDS, Inc., d/b/a Kairos Dental Lab, individually and on
23
     behalf of all others similarly situated, brings this class action under Rule 23 of the
24
     Federal Rules of Civil Procedure against Defendants Raymond J. Magno d/b/a
25
     EcoBear and d/b/a EcoBear Biohazard Cleaning Company and Emily Kil d/b/a
26
     EcoBear and EcoBear Biohazard Cleaning Company for their violations of the
27
     Telephone Consumer Protection Act, 47 U.S.C. § 227 (TCPA), and the regulations
28
     promulgated thereunder.

                                                1
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 2 of 9 Page ID #:2



 1                             JURISDICTION AND VENUE
 2        1.     This Court has federal question subject matter jurisdiction pursuant to 28
 3 U.S.C. § 1331 and 47 U.S.C. § 227.

 4        2.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and
 5 (2), because Defendants reside in this District and a substantial part of the events or

 6 omissions giving rise to the claims in this case occurred in this District.

 7        3.     The Court has personal jurisdiction over Defendants because they are
 8 citizens of this state and conduct business in this state

 9                                        PARTIES
10        4.     Plaintiff Keivan Sarraf, DDS, Inc., d/b/a Kairos Dental Lab is a citizen of
11 the State of California and has its principal place of business in Beverly Hills,

12 California.

13        5.     Defendant Raymond J. Magno d/b/a EcoBear and d/b/a EcoBear
14 Biohazard Cleaning Company is an individual who resides at, and conducts business

15 from, 3740 Alta Mesa Drive, Studio City, CA 91604.

16        6.     Defendant Emily Kil d/b/a EcoBear and d/b/a EcoBear Biohazard
17 Cleaning Company is an individual who resides at, and conducts business from, 3740

18 Alta Mesa Drive, Studio City, CA 91604.

19        7.     Defendants Magno and Kil are a married couple.
20        8.     On information and belief neither “EcoBear” nor “EcoBear Biohazard
21 Cleaning Company” is a business registered with the California Secretary of State to

22 transact business in California.

23        9.     On information and belief neither “EcoBear” nor “EcoBear Biohazard
24 Cleaning Company” is a fictious name registered by either of the Defendants.

25        10.    Defendants, directly or through other persons acting on their behalf,
26 conspired to, agreed to, contributed to, assisted with, or otherwise caused the wrongful

27 acts and omissions, including the dissemination of the junk faxes that are the subject

28 matter of this Complaint.


                                                2
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 3 of 9 Page ID #:3



 1                                         THE FAX
 2         11.    On or about May 7, 2020, Defendants, or someone acting on their behalf,
 3 used a telephone facsimile machine, computer, or other device to send to Plaintiff’s

 4 telephone facsimile machine at (714) 754-5452 an unsolicited advertisement, a true and

 5 accurate copy of which is attached as Exhibit A.

 6         12.    The Fax constitutes material advertising the quality or commercial
 7 availability of any property, goods, or services.

 8         13.    The Fax advertises infectious disease cleaning services.
 9         14.    On information and belief, Defendants have sent other similar template
10 facsimiles advertising the quality or commercial availability of property, goods, or

11 services to at least 40 other persons as part of a plan to broadcast fax advertisements, of

12 which the Fax is an example.

13         15.    Upon information and belief, Defendants approved, authorized and
14 participated in the scheme to broadcast fax advertisements by (a) directing a list to be

15 purchased or assembled, (b) directing and supervising employees or third parties to

16 send the faxes, (c) creating and approving the fax form to be sent, and (d) determining

17 the number and frequency of the facsimile transmissions.

18         16.    Defendants had a high degree of involvement in, actual notice of, or
19 ratified the unlawful fax broadcasting activity and failed to take steps to prevent such

20 facsimile transmissions.

21         17.    Defendants created, made, or ratified the sending of the Fax and similar or
22 identical facsimile advertisements to other members of the “Class” as defined below.

23         18.    Because the Fax was unsolicited and because Defendants lacked an
24 established business relationship with Plaintiff, it was unlawful for Defendants to send

25 the Fax to Plaintiff even with an opt-out notice. See 47 U.S.C. § 227(b)(1)(C)(i),

26         19.    On information and belief, Defendants faxed the same or other
27 substantially similar facsimile advertisements to the members of the Class in

28


                                                 3
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 4 of 9 Page ID #:4



 1 California, Arizona, and Nevada without first obtaining the recipients’ prior express

 2 invitation or permission.

 3        20.    Defendants violated the TCPA by transmitting the Fax to Plaintiff and to
 4 the Class members without obtaining their prior express invitation or permission.

 5        21.    Defendants knew or should have known that (a) facsimile advertisements,
 6 including the Fax, were advertisements, (b) Plaintiff and the other Class members had

 7 not given their express invitation or permission to receive facsimile advertisements,

 8 and (c) no established business relationship existed with Plaintiff and the other Class

 9 members.

10        22.    Pleading in the alternative to the allegations that Defendants knowingly
11 violated the TCPA, Plaintiff alleges that Defendants did not intend to send

12 transmissions of facsimile advertisements, including the Fax, to any person where such

13 transmission was not authorized by law or by the recipient, and to the extent that any

14 transmissions of facsimile advertisement was sent to any person and such transmission

15 was not authorized by law or by the recipient, such transmission was made based on

16 Defendants’ own understanding of the law or on the representations of others on which

17 Defendants reasonably relied.

18        23.    The transmissions of facsimile advertisements, including the Fax, to
19 Plaintiff and the Class caused concrete and personalized injury, including unwanted

20 use and destruction of their property, e.g., toner or ink and paper, caused undesired

21 wear on hardware, interfered with the recipients’ exclusive use of their property, cost

22 them time, occupied their fax machines for the period of time required for the

23 electronic transmission of the data, and interfered with their business or personal

24 communications and privacy interests.

25
                             CLASS ACTION ALLEGATIONS
26        24.    Plaintiff brings this class action on behalf of the following class of
27 persons, hereafter, the “Class”:

28


                                               4
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 5 of 9 Page ID #:5



 1       All persons in California, Arizona, and Nevada who on or after four years
         prior to the filing of this action, (1) were sent by or on behalf of
 2       Defendants a telephone facsimile message of material advertising the
 3       commercial availability or quality of any property, goods, or services, (2)
         with respect to whom Defendants cannot provide evidence of prior express
 4       invitation or permission for the sending of such fax or (3) with whom
         Defendants did not have an established business relationship.
 5

 6       25.      Excluded from the Class are Defendants, their employees, agents, and
 7 members of the judiciary.

 8       26.      This case is appropriate as a class action because:
 9       a.       Numerosity. On information and belief, based in part on review of the
10       sophisticated Fax and online research, the Class includes at least 40 persons and
11       is so numerous that joinder of all members is impracticable.
12       b.       Commonality. Questions of fact or law common to the Class predominate
13       over questions affecting only individual Class members, e.g.:
14
                 i.   Whether Defendants engaged in a pattern of sending unsolicited fax
15                    advertisements;
                ii.   Whether the Fax, and other faxes transmitted by or on behalf of
16
                      Defendants, contains material advertising the commercial
17                    availability of any property, goods or services;
18             iii.   Whether the Fax, and other faxes transmitted by or on behalf of
                      Defendants, contains material advertising the quality of any
19                    property, goods or services;
20             iv.    The manner and method Defendants used to compile or obtain the
                      list of fax numbers to which Defendants sent the Fax and other
21                    unsolicited faxed advertisements;
22              v.    Whether Defendants faxed advertisements without first obtaining the
                      recipients’ prior express invitation or permission;
23
                vi.   Whether Defendants violated 47 U.S.C. § 227;
24             vii.   Whether Defendants willfully or knowingly violated 47 U.S.C. §
25                    227;
              viii.   Whether Defendants violated 47 C.F.R. § 64.1200;
26
               ix.    Whether the Court should award statutory damages per TCPA
27                    violation per fax;
28


                                                5
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 6 of 9 Page ID #:6



 1              x.     Whether the Court should award treble damages per TCPA violation
 2
                       per fax; and
                xi.    Whether the Court should enjoin Defendants from sending TCPA-
 3                     violating facsimile advertisements in the future.
 4        c.      Typicality. Plaintiff’s claim is typical of the other Class members’
 5        claims, because, on information and belief, the Fax were substantially the same
 6        as the faxes sent by or on behalf of Defendants to the Class, and Plaintiff is
 7        making the same claim and seeking the same relief for itself and all Class
 8        members based on the same statute and regulation.
 9        d.      Adequacy. Plaintiff will fairly and adequately protect the interests of the
10        other Class members. Plaintiff’s counsel is experienced in TCPA class actions,
11        having litigated many such cases, and having been appointed class counsel in
12        multiple cases. Neither Plaintiff nor its counsel has interests adverse or in
13        conflict with the Class members.
14        e.      Superiority. A class action is the superior method for adjudicating this
15        controversy fairly and efficiently. The interest of each individual Class member
16        in controlling the prosecution of separate claims is small and individual actions
17        are not economically feasible.
18        27.     The TCPA prohibits the “use of any telephone facsimile machine,
19 computer or other device to send an unsolicited advertisement to a telephone facsimile

20 machine.” 47 U.S.C. § 227(b)(1).

21        28.     The TCPA defines “unsolicited advertisement,” as “any material
22 advertising the commercial availability or quality of any property, goods, or services

23 which is transmitted to any person without that person’s express invitation or

24 permission.” 47 U.S.C. § 227(a)(4).

25        29.     The TCPA provides:
26
          Private right of action. A person may, if otherwise permitted by the laws or
27        rules of court of a state, bring in an appropriate court of that state:
28


                                                 6
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 7 of 9 Page ID #:7



 1         (A)    An action based on a violation of this subsection or the regulations
                  prescribed under this subsection to enjoin such violation,
 2
           (B)    An action to recover for actual monetary loss from such a violation,
 3                or to receive $500 in damages for each such violation, whichever is
                  greater, or
 4
           (C) Both such actions.
 5
     47 U.S.C. § 227(b)(3)(A)-(C).
 6
           30.    The TCPA also provides that the Court, in its discretion, may treble the
 7
     statutory damages if a defendant “willfully or knowingly” violated Section 227(b) or
 8
     the regulations prescribed thereunder.
 9
           31.    Defendants’ actions caused concrete and particularized harm to Plaintiff
10
     and the Class, as
11
           a.     receiving Defendants’ faxed advertisements caused the recipients to lose
12
                  paper and toner consumed in printing Defendants’ faxes;
13
           b.     Defendants’ actions interfered with the recipients’ use of the recipients’
14
                  fax machines and telephone lines;
15
           c.     Defendants’ faxes cost the recipients time, which was wasted time
16
                  receiving, reviewing, and routing the unlawful faxes, and such time
17
                  otherwise would have been spent on business activities; and
18
           d.     Defendants’ faxes unlawfully interrupted the recipients’ privacy interests
19
                  in being left alone and intruded upon their seclusion.
20
           32.    Defendants intended to cause damage to Plaintiff and the Class, to violate
21
     their privacy, to interfere with the recipients’ fax machines, or to consume the
22
     recipients’ valuable time with Defendants’ advertisements; therefore, treble damages
23
     are warranted under 47 U.S.C. § 227(b)(3).
24
           33.    Defendants knew or should have known that (a) Plaintiff and the other
25
     Class members had not given express invitation or permission for Defendants or
26
     anyone else to fax advertisements about Defendants’ property, goods, or services, (b)
27
     Defendants did not have an established business relationship with Plaintiff and the
28


                                                7
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 8 of 9 Page ID #:8



 1 other Class members, and (c) the Fax and the other facsimile advertisements were

 2 advertisements.

 3        34.    Defendants violated the TCPA by transmitting the Fax to Plaintiff and
 4 substantially similar facsimile advertisements to the other Class members without

 5 obtaining their prior express invitation or permission.

 6                                     JURY DEMAND
 7        Plaintiff requests a trial by jury.
 8        WHEREFORE, Plaintiff, for itself and all others similarly situated, demands
 9 judgment against Defendants, jointly and severally, as follows:

10        a.     certify this action as a class action and appoint Plaintiff as Class
11               representative;
12        b.     appoint the undersigned counsel as Class counsel;
13        c.     award damages of $500 per TCPA violation per facsimile pursuant to 47
14               U.S.C. § 227(a)(3)(B);
15        d.     award treble damages up to $1,500 per TCPA violation per facsimile
16               pursuant to 47 U.S.C. § 227(a)(3);
17        e.     enjoin Defendants and their contractors, agents, and employees from
18               continuing to send TCPA-violating facsimiles pursuant to 47 U.S.C. §
19               227(a)(3)(A);
20        f.     award class counsel reasonable attorneys’ fees and all expenses of this
21               action and require Defendants to pay the costs and expenses of class
22               notice and claim administration;
23        g.     award Plaintiff an incentive award based upon its time expended on
24               behalf of the Class and other relevant factors;
25        h.     award Plaintiff prejudgment interest and costs; and
26        i.     grant Plaintiff all other relief deemed just and proper.
27

28


                                                8
Case 2:20-cv-05708-JAK-RAO Document 1 Filed 06/26/20 Page 9 of 9 Page ID #:9



 1                    DOCUMENT PRESERVATION DEMAND
 2        Plaintiff demands that Defendants take affirmative steps to preserve all records,
 3 lists, emails electronic databases, spreadsheets, or other itemization fax numbers

 4 associated with the communication or transmittal of fax advertisements. If Defendants

 5 used a third party to send the faxes, contact that third party and ensure that all

 6 transmission records are maintained, and a copy provided to Defendants.

 7
     DATED: June 26, 2020              EDWARDS POTTINGER LLC
 8

 9                                     By: /s/ Seth M. Lehrman
                                             Seth M. Lehrman
10                                     Attorney for Plaintiff
                                       Keivan Sarraf, DDS, Inc.
11                                     d/b/a Kairos Dental Lab
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               9
